                                           Case 5:18-cv-05558-BLF Document 6-1 Filed 01/16/19 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SHIKEB SADDOZAI,                                    Case No.: 5:18-cv-05558-BLF
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     RON DAVIS, et al.,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 1/17/2019, I SERVED a true and correct copy(ies) of the ORDER GRANTING
                                                    MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS filed on
                                  14                1/16/2019, by placing said copy(ies) in a postage paid envelope addressed to the
                                                    person(s) hereinafter listed, by depositing said envelope in the U.S. Mail, or by placing
                                  15                said copy(ies) into an interoffice delivery receptacle located in the Clerk’s office.
                                  16
                                        Shikeb Saddozai ID: AY1590
                                  17    CCI C1-243
                                        P.O. Box 1905
                                  18    Tehachapi, CA 93581
                                  19    Prisoner’s Trust Account Office
                                        c/o Shikeb Saddozai ID: AY1590
                                  20    CCI C1-243
                                  21    P.O. Box 1905
                                        Tehachapi, CA 93581
                                  22

                                  23   Dated: 1/17/2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Tiffany Salinas-Harwell, Deputy Clerk to
                                                                                          the Honorable Beth Labson Freeman
                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
